Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


  JANE DOE,                                                 CASE NO.: 6:19-cv-02414

                       Plaintiff,

                v.

  RICKEY PATEL, LLC d/b/a VACATION
  INN, SKY MOTEL, INC., HUUCU NGUYEN
  AND CTN MAINGATE INC. d/b/a ROOMBA
  INN & SUITES, G6 HOSPITALITY, LLC d/b/a
  STUDIO 6, SWEET ROSE CORPORATION
  d/b/a MAGIC CASTLE INN & SUITES,
  CPLG HOL, LLC, CPLG PROPERTIES, LLC,
  LQ MANAGEMENT, LLC, LA QUINTA
  WORLDWIDE LLC, LQ FL PROPERTIES LLC n/k/a
  CPLG FL PROPERTIES LLC d/b/a LA QUINTA INN &
  SUITES SUNRISE SAWGRASS MILLS #1048, LQ FL
  PROPERTIES LLC n/k/a CPLG FL PROPERTIES LLC
  d/b/a LA QUINTA INN & SUITES FT. LAUDERDALE
  PLANTATION #982, LQ FL PROPERTIES LLC n/k/a
  CPLG FL PROPERTIES LLC d/b/a LA QUINTA INN
  FORT LAUDERDALE TAMARAC EAST #4006,
  ROSEN INTERNATIONAL INC. n/k/a ROSEN 6327, INC.
  d/b/a RODEWAY INN INTERNATIONAL, CHOICE
  HOTELS INTERNATIONAL, INC., SURENDRA
  PATEL d/b/a BUDGET INN OF ORLANDO, MW
  PLANTATION, LP d/b/a SAWGRASS INN &
  CONFERENCE CENTER,

                    Defendants.
  ____________________________________________/
    PLAINTIFF JANE DOE'S MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
                  AND SUPPORTING MEMORANDUM OF LAW
         Plaintiff, Jane Doe, by and through the undersigned counsel and pursuant to this Court’s

  January 8, 2020 Order hereby files this, her Motion for Leave to Proceed Anonymously in this

  matter and supporting Memorandum of Law and in support thereof so states:



                                                1
Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 2 of 7



  I.     Motion for Leave to Proceed Anonymously

         1.      Plaintiff Jane Doe is a victim of sex trafficking pursuant to 18 U.S.C. §1591(a).

  (FAC ¶ 2, 3, 13)

         2.      From the age of sixteen (16) to twenty-one (21), Plaintiff Jane Doe was caused, by

  any means, to undergo the worst type of sexual exploitation and abuse, performing sexual acts on

  countless individuals who sought criminal sexual conduct from a minor in exchange for a fee at

  the Defendants’ hotel properties. (FAC ¶2, 3, 86, 253)

         3.      Due to the extremely sensitive nature of the issues, Plaintiff Jane Doe hereby

  requests leave from this Court to proceed anonymously.

         4.      Plaintiff has a substantial privacy right which outweighs the “customary and

  constitutionally-embedded presumption of openness in judicial proceedings.” Doe v. Frank, 951

  F.2d 320, 323(11th Cir. 1992).

         5.      Denying the protection of anonymity would require Plaintiff to disclose highly

  sensitive information of the utmost intimacy.

         6.      For almost five (5) years, over a year of which she was a minor, Plaintiff was

  victimized, suffering repeated instances of rape, physical abuse, exploitation, psychological

  torment, kidnapping, and false imprisonment at Defendants’ hotels. (FAC ¶2, 3, 86, 253)

         7.      During this time, Plaintiff was subjected to some of the most horrific experiences

  that a woman could ever endure. Making the public aware of her name would only compound the

  cruelty and psychological trauma Plaintiff sustained. Indeed, Plaintiff’s counsel has already been

  contacted by the press to discuss this case. Publishing Plaintiff’s name would remove the layer of

  safety that the pseudonym provides by opening her up to inquiries from the press as well as other

  individuals, exacerbating the trauma and psychological torment she already sustained, and



                                                  2
Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 3 of 7



  negatively impacting her ability to recover from same. Any interest that the public would have in

  learning Plaintiff’s name would be far outweighed by the extreme prejudice to Plaintiff.

         8.      Moreover, public exposure of Plaintiff’s identity would create a chilling effect on

  the victims of human trafficking and their willingness to come forward and enforce their rights

  without fear of additional trauma and privacy violations.

         9.      As for the Defendants, in return for anonymity, Plaintiff would agree to share her

  identity with them in a non-public manner.

         10.     Because this litigation will necessarily delve into Plaintiff’s personal trauma and

  the repeated abuses that she suffered, Plaintiff requests leave from this Court to allow her to

  proceed anonymously.

  II.    Memorandum of Law

         Generally, under the Federal Rules of Civil Procedure, “. . . parties to a lawsuit must

  identify themselves in their respective pleadings.” Doe v. Frank, 951 F.2d 320, 323(11th Cir.

  1992); see also Fed. R. Civ. P. 10(a). However, courts in this jurisdiction have carved out an

  exception to this Rule when the party “has a substantial privacy right” that outweighs the

  presumption of judicial openness in a federal lawsuit. See Florida Abolitionist Inc, et al v.

  Backpage.com, et al, 2018 WL 2017535(M.D. Fla. May 1, 2018); see also Plaintiff B v. Francis,

  631 F.3d 1310, 1315-16(11th Cir. 2011) (citing Frank, 951 F.2d at 323. “The ultimate test for

  permitting a plaintiff to proceed anonymously is whether the plaintiff has a substantial privacy

  right which outweighs the customary and constitutionally-embedded presumption of openness in

  judicial proceedings.” Florida Abolitionist, 2018 WL 2017535 at *1; see also Francis, 631 F.3d

  at 1315-16.




                                                  3
Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 4 of 7



           In determining whether such a privacy right exists, the Eleventh Circuit has instructed

  courts to “carefully review all circumstances of a given case and then decide whether the

  customary practice of disclosing the plaintiff’s identity should yield to the plaintiff’s privacy

  concerns.” Francis, 631 F.3d at 1316 (internal quotation marks omitted). Quite simply, courts may

  grant leave to proceed anonymously where the plaintiff seeking anonymity will be required to

  disclose information “of the utmost intimacy.” Francis, 631 F.3d at 1316.

           The Middle District has previously determined that litigation involving the disclosure of a

  plaintiff’s sexual abuse in a human sex trafficking case satisfies this test. See Florida Abolitionist,

  2018 WL 2017535 at *1. In Florida Abolitionist, at fifteen years old, the Plaintiff, Jane Doe #2,

  was a victim of human sex trafficking having been raped repeatedly after being branded,

  photographed, and advertised in the escort section of Backpage.com. Id. In its opinion, the Florida

  Abolitionist Court acknowledged that the Federal Rules mandated that pleadings bear a caption

  that “names all the parties” but found that the “rule is not absolute.” Id; see also Fed. R. Civ. P.

  10(a).

           Indeed, in determining whether disclosing a plaintiff’s identity should yield to a plaintiff’s

  privacy concerns, the Court considered five factors: “(1) whether the plaintiff is challenging

  governmental activity; (2) whether the plaintiff would be required to disclose information of the

  utmost intimacy; (3) whether the plaintiff would be compelled to admit his or her intention to

  engage in illegal conduct, thereby risking criminal prosecution; (4) whether the plaintiff would

  risk suffering injury if identified; and (5) whether the party defending against a suit brought under

  a pseudonym would be prejudiced.” Id. (citing Doe v. Shakur, 164 F.R.D. 359, 361(S.D.N.Y.

  1996)(citing James v. Jacobson, 6 F.3d 233, 238(4th Cir.1993)); Frank, 951 F.2d at 323. In

  addition, the Court looked to “judicially recognized” aggravating factors, including “whether the

                                                     4
Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 5 of 7



  plaintiff was a minor, whether she was threatened with violence or physical harm, and whether

  anonymity ‘posed a unique threat of fundamental unfairness to the defendant.’” Florida

  Abolitionist, 2018 WL 2017535 at *2 citing Francis, 631 F.3d at 1316.

         After reviewing all the factors, the Florida Abolitionist Court determined that the Plaintiffs’

  need for anonymity “outweighs the customary and constitutionally-embedded presumption of

  openness in judicial proceedings,” and thereby granted Plaintiffs’ motion to proceed anonymously.

  Florida Abolitionist, 2018 WL 2017535 at *2.

         The Eleventh Circuit has held similarly. In Francis, the Eleventh Circuit reversed a district

  court's denial of anonymity where the plaintiffs brought suit against the makers of the “Girls Gone

  Wild” video series for filming the plaintiffs’ sexual conduct as minors. Francis, 631 F.3d at 1312-

  13. In vacating the district court’s decision, the court found that when the issues involved “. . . are

  matters of a sensitive and highly personal nature . . . the normal practice of disclosing the parties’

  identities ‘yields to a policy of protecting privacy in a very private matter.’” Id. The Court then

  characterized “descriptions of the Plaintiffs in various stages of nudity and engaged in explicit

  sexual conduct while they were minors who were coerced by the Defendants into those activities”

  as being the most “sensitive and highly personal nature.” Id. at 1316-17.

         Like both the Florida Abolitionist and Francis cases, there can be no question that Plaintiff

  will be required to disclose information of the “utmost intimacy” while litigating this case. Indeed,

  for almost five years, over a year of which she was a minor, Plaintiff was raped, physically abused,

  exploitated, psychologically tormented, kidnapped, and falsely imprisoned at Defendants’ hotels.

  Plaintiff suffered and will continue to suffer psychological trauma as a result. Without question,

  these activities would be described as some of the most “sensitive and highly personal in nature.”

  See Florida Abolitionist, 2018 WL 2017535 at *2; Francis, 631 F.3d at 1316. Forcing Plaintiff to

                                                    5
Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 6 of 7



  disclose her real identity in this litigation would forever publicly link her to the harm that she

  suffered. Anonymity is justified here. 1

         By contrast, there is no unique threat of fundamental unfairness to the Defendants if

  Plaintiff remains anonymous. Defendants will not suffer any prejudice as Plaintiff (through

  counsel) intends to share her identity with Defendants in a non-public manner on the condition

  that they do not disclose it to the general public. Doing so would be a “reasonable way to reconcile

  the competing interests” by ensuring Plaintiff can proceed anonymously without hindering

  Defendants’ ability to assert defenses and proceed with discovery. See Roe v. Aware Women Ctr

  for Choice, Inc., 253 F.3d 678, 687 (11th Cir. 2001).

  III.   Conclusion

         For the foregoing reasons, Plaintiff Jane Doe respectfully requests that this Court grant her

  motion for leave to proceed anonymously.

  IV.    Certification Pursuant to Local Rule 3.01

         Plaintiff was Ordered to file this Motion on or before January 29, 2020. As this case was

  filed with this Court on December 24, 2019, the summonses have only recently been issued by the

  Clerk, and no Defendant has been served. As it is unlikely Plaintiff’s counsel will be aware of who

  is representing each of the Defendants by January 29, 2020, Plaintiff has proceeded with filing this

  Motion to ensure timely compliance with this Court’s Order.




  1
   A number of other human sex trafficking victims have been permitted to proceed anonymously.
  See, e.g., Doe ex rel. Roe v. Bacltipage.com, LLC, No. 14-ev-13870 (D. Mass. 2014); J.S. v.
  Village Voice Media Holdings, L.L.C., No. 12-2-11362-4 (Wash. 2012); M.A. ex rel. P.K. v.
  Village Voice Media Holdings, LLC, No. 10-cv-1740 (E.D.Mo. 2010).
                                                   6
Case 0:20-cv-60683-WPD Document 34 Entered on FLSD Docket 01/16/2020 Page 7 of 7




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 16th day of January, 2020 I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

  electronic filing to the following counsel of record:

         C. Richard Newsome newsome@newsomelaw.com

         R. Frank Melton         melton@newsomelaw.com

         Milette E. Webber       webber@newsomelaw.com




                                                          /s/ C. Richard Newsome
                                                          C. RICHARD NEWSOME, ESQUIRE
                                                          Florida Bar No.: 827258
                                                          R. FRANK MELTON, ESQUIRE
                                                          Florida Bar No.: 0475440
                                                          MILETTE E. WEBBER, ESQUIRE
                                                          Florida Bar No.: 145874
                                                          NEWSOME MELTON
                                                          201 South Orange Avenue, Suite 1500
                                                          Orlando, Florida 32801
                                                          Telephone: (407) 648-5977
                                                          Facsimile: (407) 648-5282
                                                          Attorneys for Plaintiff
                                                          newsome@newsomelaw.com
                                                          melton@newsomelaw.com
                                                          reed@newsomelaw.com
                                                          webber@newsomelaw.com
                                                          oneill@newsomelaw.com




                                                   7
